Name: Council Regulation (EEC) No 899/81 of 1 April 1981 amending Regulation (EEC) No 1837/80 on the common organization of the markets in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  agricultural structures and production;  prices;  EU finance
 Date Published: nan

 No L 90/26 Official Journal of the European Communities 4 . 4 . 81 COUNCIL REGULATION (EEC) No 899/81 of 1 April 1981 amending Regulation (EEC) No 1837/80 on the common organization of the markets in sheepmeat and goatmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Regulation (EEC) No 1 837/80 (3), as last amended by Regulation (EEC) No 3446/80 (4), set up a common market organization for sheepmeat and goatmeat ; whereas that organization includes a system of premiums for sheepmeat producers, slaughter premiums and intervention ; Whereas experience acquired during the first months of application of that system has shown the need to adapt some of its rules ; whereas, in particular, as regards region 3 , which is made up of several Member States , it would appear necessary to alter the method for calculating the premium for producers so that the amount of the premium may be adapted to the market situation in each Member State concerned ; whereas, moreover, the establishment of a ceiling for that premium in that region must affect only those Member States which apply measures for intervention buying in or the slaughter premium for sheep ; Whereas the Community has undertaken , under volun ­ tary restraint agreements, to limit levies on imports of live animals, procedure laid down in Article 26 . That loss of income shall represent any difference there may be between the reference price for a region and the foreseeable market price for that region for the current marketing year to be established in accor ­ dance with Article 4. That difference shall be multiplied by the tonnage of meat produced in each region concerned during the year preceding the current year ; however, for region 3 , that difference shall be multiplied by the tonnage of meat produced in each Member State concerned, during the same period . The total amount thus obtained shall be revised at the end of the marketing year, in accordance with the proce ­ dure laid down in Article 26 , in order to take account of the actual market price trends and to ensure that the level of the premium corresponds to the actual loss of income . 3 . However, where the intervention measures provided for in Article 6 ( 1 ) (b) are applied, account shall be taken when calculating the total amount referred to in paragraph 2 of the effect of fixing a ceiling for the premium, for the regions and during the period to which these measures apply, at a maximum equal to the difference between the refer ­ ence price and the seasonally-adjusted intervention price . For region 3 , the ceiling shall be determined by the Member State concerned . Likewise, where the premium provided for in Article 9 is applied, account shall be taken , for the calculation of the total amount referred to in para ­ graph 2, of the effect of fixing a ceiling for the premium referred to in paragraph 1 , for regions where the premium referred to in Article 9 is granted ; for region 3 the ceiling shall be deter ­ mined by the Member State concerned . That ceiling shall be obtained by deducting, from the total amount referred to in paragraph 2, the total amount of the premium granted under Article 9 . 4 . The total amount referred to in paragraph 2 shall be divided, for each Member State concerned, by the number of ewes recorded in that Member State . The result obtained shall give the estimated amount of the premium payable per ewe and per Member State . However, at the request of those concerned , the amount of the premium payable per ewe in region HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1837/80 is hereby amended as follows : 1 . Article 5 (2), (3) and (4) shall be replaced by the following : ' 2. Taking into account the foreseeable market price trends in each region concerned , a loss of income shall be estimated each year at the begin ­ ning of the marketing year in accordance with the (') Opinion delivered on 26 March 1981 (not yet published in the Official Journal). (2 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal ). ( 3 ) O J No L 1 83 , 16 . 7 . 1980 . p . 1 . (*) O'l No L 359 , 31 . 12 . 1980 , p . 16 . 4. 4 . 81 Official Journal of the European Communities No L 90/27 (b) for products falling within subheading 02.01 A IV of the Common Customs Tariff in respect of which the rate of duty has been bound under GATT, the levies shall be limited to the amount resulting from such binding or to that resulting from voluntary restraint Agreements .' 1 may be equal to that determined in region 2 where beneficiaries have shown, to the satisfaction of the competent authority, that the lambs born of those ewes will not be slaughtered before two months of age .' 2 . Article 15 shall be replaced by the following : 'Article l ") Article 2 Notwithstanding Articles 12, 13 and 14 : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (a) for products falling within subheading 01.04 B of the Common Customs Tariff the levies shall be limited to the amount resulting from volun ­ tary restraint agreements ; It shall apply from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS